UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1502



CINDY NELSON,

                                              Plaintiff - Appellant,

          versus


ARMFIELD   WONG;  VALERIE  ZUCKERMAN;  JANET
DEMARZO; GEORGE PATAKI; DUDLEY LEHMAN; DAVID
FREUNDLICH; JORDAN TRAGER; HEATHER NORTON;
PHEON BEAL; MIKE EASLEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-04-307-5-F)


Submitted:   November 22, 2005         Decided:     December 1, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cindy Nelson, Appellant Pro Se. Christopher Michael Gatto, SUFFOLK
COUNTY DEPARTMENT OF LAW, Hauppauge, New York; Joseph C. Moore,
III, ALLEN & MOORE, Raleigh, North Carolina; Peter H. Schiff, NEW
YORK STATE OFFICE OF THE ATTORNEY GENERAL, Albany, New York; W. A.
Holland, Jr., Smithfield, North Carolina; J. Mark Payne, JOHNSTON
COUNTY ATTORNEY, Smithfield, North Carolina; Chris Zucco Sinha,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Cindy     Nelson   appeals       the   district    court’s     order

dismissing    her     civil   action    seeking      review     of   state   court

judgments.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       See Nelson v. Wong, No. CA-04-307-5-F (E.D.N.C.

Mar. 24, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       - 3 -